DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5 plus generic claims 6-10) in the reply filed on 17 December 2020 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cold storage unit” used throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record, “cold storage unit” is interpreted according to the corresponding structure recited at page 7, lines 23-29 of the specification, and known equivalents.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Asano et al. (US 4,748,823).
	As per claim 6, Asano et al. disclose an air conditioner comprising: a circulation flow channel in which a refrigerant circulates (refrigerant circuit shown in Fig. 1); an evaporator 32 provided in the circulation flow channel to cool air (air within refrigerator compartment 75) by heat exchange with the refrigerant passing through the circulation flow channel (Figs. 1, 10, etc.); a first cold storage unit 31 that is provided in the evaporator at a position adjacent to a tube in which the refrigerant flows in the evaporator (Figs. 4, 5, etc.), and is configured to store therein a first cold storage material which changes in phase by the heat exchange with the refrigerant passing through the tube (col. 9, lines 36-39; etc.); and a second cold storage unit 29 that is provided in the circulation flow channel at a position different from the evaporator (i.e., is located at evaporator 28 rather than at evaporator 32), and is configured to store therein a second cold storage material which changes in phase by the heat exchange with the refrigerant passing through the second cold storage unit (col. 9, lines 19-23).

	As per claim 9, Asano et al. disclose wherein a periphery of the second cold storage unit is covered with heat-insulating material 63.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1-5, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (US 4,748,823).
	As per claim 1, Asano et al. disclose an air conditioner comprising: a circulation flow channel in which a refrigerant circulates (refrigerant circuit shown in Fig. 1); an evaporator 28 provided in the circulation flow channel to cool air(air within freezing compartment 74) by heat exchange with the refrigerant passing through the circulation flow channel; a first cold storage unit 29 that is provided in the evaporator at a position adjacent to a tube in which the refrigerant flows in the evaporator (Figs. 4, 5, etc.), and is configured to store therein a first cold storage material which changes in phase by the heat exchange with the refrigerant passing through the tube (col. 9, lines 19-23); a second cold storage unit 31 that is provided in the circulation flow channel at a position different from the evaporator (i.e., is located at evaporator 32 rather than at evaporator 28), and is configured to store therein a second cold storage material 31 which changes in phase by the heat exchange with the refrigerant passing through the circulation flow channel (col. 9, lines 36-39; etc.); and an expansion valve 27 provided to reduce a pressure of the refrigerant at a position on an upstream side of the evaporator in the circulation flow channel (Figs. 1, 10, etc.), wherein the second cold storage unit is provided in the circulation flow channel at a position on a downstream side of the evaporator (Figs. 1, 10, etc.). Asano et al. do not explicitly teach an opening degree of the expansion valve is configured to change in accordance with a temperature of the refrigerant in the circulation flow channel at a position on a downstream side of the second cold storage unit.  While the expansion valve 27 example described by Asano et al. is a constant pressure expansion valve (col. 5, lines 59-61; etc.), Asano et al. further states that valve 27 may “take the form of an ordinary expansion valve of temperature actuated type” (col. 12, lines 64-67). Further, Asano et al. disclose such a typical temperature actuated expansion valve 24 being used in conjunction with evaporator 25 (col. 5, 
	As per claims 2 and 7, Asano et al. do not specifically discuss the relative amounts of cold storage material in the cold storage unit, and thus wherein an amount of the second cold storage material stored in the second cold storage unit is larger than an amount of the first cold storage material stored in the first cold storage unit. However, it is considered a simple matter of engineering design involving the KSR rationale of “obvious to try” among a finite number of design alternatives (the amount of first cold storage material is either less than, equal to, or greater than the amount of second cold storage material).  Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to arrive at the claimed invention through routine experimentation for the purpose of selecting optimal efficiency among known, finite design alternatives.
	As per claim 3, within the context of how the Asano et al. reference is applied to base claim 1, the melting point of the second cold storage material is higher (rather than lower) than a melting point of the first cold storage material (see discussion of claim 1, above). However, whether the melting point of the second cold storage material is higher, lower, or equal to the melting point of the first cold storage material falls within the KSR rationale of “obvious to try” among a finite number of design alternatives.  Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to arrive at the claimed invention (wherein a melting point of the second cold storage material is lower than a melting 
	As per claim 4, wherein a periphery of the second cold storage unit is covered with at least one of a moisture proof material, a heat-insulating material, or a vibration proof material.
	As per claims 5 and 10, Asano et al. do not discuss the relative heights of the storage units, and thus wherein the second cold storage unit is disposed at a position above the first cold storage unit. However, it is considered a simple matter of engineering design involving the KSR rationale of “obvious to try” among a finite number of design alternatives (the first cold storage unit is either above, below, or at the same height as second cold storage unit).  Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to arrive at the claimed invention through routine experimentation for the purpose of selecting optimal efficiency among known, finite design alternatives.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
	Kitou et al. (US 2018/0306525 A1) teach an alternative evaporator-cold storage arrangement.
	Shirota et al. (US 6,854,513 A1) teach a vehicle air conditioning system with a cold accumulator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC E NORMAN/Primary Examiner, Art Unit 3763